Matter of Vaccaro v Board of Educ. of the City Sch. Dist. of the City of N.Y. (2016 NY Slip Op 04116)





Matter of Vaccaro v Board of Educ. of the City Sch. Dist. of the City of N.Y.


2016 NY Slip Op 04116


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Mazzarelli, J.P., Saxe, Richter, Feinman, JJ.


14568 104435/12

[*1] In re Gaetano Vaccaro, Petitioner-Respondent,
vBoard of Education of the City School District of the City of New York, et al., Respondents-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for appellants.
Richard E. Casagrande, New York (Michael J. Del Piano of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Manuel J. Mendez, J.), entered July 23, 2013, which, among other things, granted the petition to annul respondents' determination, dated September 6, 2012, to discontinue petitioner's probationary employment, declared that petitioner was a tenured teacher at the time of the discontinuance, and denied respondents' cross motion to dismiss the petition, unanimously reversed, on the law, without costs, the petition denied, the cross motion granted, and the proceeding brought pursuant to CPLR article 78 dismissed.
Petitioner failed to comply with the New York City Department of Education's Chancellor's Regulation Nos. C-205(28) and (29), which govern the withdrawal of a resignation and the restoration to tenure. The controlling precedent from this Court requires a conclusion that petitioner did not regain his tenured status after he was rehired by respondents (see Matter of Springer v Board of Educ. of the City Sch. Dist. of the City of N.Y., 121 AD3d 473 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK